EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claims 16-21 are cancelled.


Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/14/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 16-21 directed to an invention non-elected without traverse.  Accordingly, claims 16-21 have been cancelled.

Reasons for Allowance
Claims 1-15 and 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest all of the required limitations in independent claims 1 and 22.  Regarding independent claim 1, the prior art of record fails to teach or suggest “a cover for a mold system, comprising: a baseplate extending in a longitudinal direction and having a base protrusion protruding beyond the baseplate in a width direction perpendicular to the longitudinal direction; top plate extending in the longitudinal direction and fastened to the baseplate, the top plate having a top protrusion protruding beyond the top plate in the width direction; and a strap tab disposed between the baseplate and the top plate, the strap tab held between the base protrusion and the top 
	Regarding independent claim 22, the prior art of record fails to teach or suggest “a mold system” comprising “a cover disposed on the mold section having: a baseplate extending in a longitudinal direction perpendicular to the height direction and having a base protrusion protruding beyond the baseplate in a width direction perpendicular to the longitudinal direction and the height direction; a top plate extending in the longitudinal direction and fastened to the baseplate, the top plate having a top protrusion protruding beyond the top plate in the width direction; and a strap tab disposed between the baseplate and the top plate, the strap tab held between the base protrusion and the top protrusion in a height direction perpendicular to the longitudinal direction and the width direction and moveable along the base protrusion in the width direction.”
	The closest prior art of record, KR 10-0684260 B1 (cited in IDS filed 10/12/18), teaches a strap forming mold for a lead storage battery (abstract).  A cover (5) is disposed on the mold section and is formed as a plate extending in a longitudinal direction perpendicular to a height direction and has protrusions protruding beyond the plate in a width direction perpendicular to the longitudinal direction and the height direction (fig 3), the cover extending to the boundary wall (41).  However, KR 10-0684260 B1 is quiet to the cover being formed from a baseplate and a top plate, or that a strap tab is disposed between the protrusions of the two plates and is moveable in the width direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735